El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
En el presente caso se nos plantea como interrogante si la norma que le impide a los hijos presentar acciones en daños y perjuicios contra sus padres también cobija a los abuelos.
*94I
El 18 de octubre de 1986 un perro de raza mixta propie-dad del Sr. José B. Ramírez Acosta y de su esposa, la Sra. Aurora Tió Nazario (en adelante peticionarios), mordió al nieto de ambos, Juan Ángel Ramírez Alonso. Tal incidente ocurrió en la residencia de los peticionarios, abuelos pater-nos de Juan Ángel, en Lajas, Puerto Rico. Para esa fecha, el menor tenía dos (2) años de edad.(1)
Así las cosas, el 30 de diciembre de 1998 la Sra. Graciela Alonso García, en representación de su hijo Juan Ángel, instó una reclamación en daños y peijuicios contra los pe-ticionarios y contra las compañías aseguradoras “ABC” y “DEF”,(2) al amparo del Art. 1805 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5144.(3) En la contestación a la demanda, los peticionarios aceptaron los hechos, sin embargo, negaron haber incurrido en responsabilidad. Por no haber controversia de hechos, la señora Alonso García pre-sentó una moción de sentencia sumaria. Los peticionarios se opusieron y alegaron, entre otras cosas, que la reclama-ción presentada en su contra atenta contra la unidad familiar.
El 31 de enero de 2000 el Tribunal de Primera Instancia dictó una sentencia sumaria en contra de los peticionarios. Concluyó que éstos eran responsables por los daños y per-juicios que sufrió Juan Ángel, en virtud del Art. 1805 de nuestro Código Civil, supraX4)
*95Los peticionarios recurrieron ante el Tribunal de Cir-cuito de Apelaciones mediante un recurso de apelación. Dicho foro dictó sentencia el 24 de mayo de 2000, confir-mando al tribunal de instancia. Concluyó que la inmunidad de los padres frente a las acciones en daños y perjuicios de sus hijos no se extiende a la relación abuelo-nieto. Resolvió, además, que sólo los abuelos se servían del perro, razón por la cual éstos responden por los daños que dicho animal le ocasionó al menor, al amparo del Art. 1805 del Código Civil de Puerto Rico, supra.
Inconformes, los peticionarios comparecen ante nos, se-ñalando como errores los siguientes:

PRIMER ERROR:

Incidió el Honorable Tribunal del Circuito de Apelaciones, Circuito Regional IV de Aguadilla-Mayagüez, al aplicar el de-recho a los hechos de este caso y al no considerar que el Artí-culo 1805 del Código Civil de Puerto Rico, 31 LPRA, Sección 5144, no es aplicable ya que el perjudicado era también posee-dor del animal y se servía de éste al momento de la ocurrencia de los hechos de este caso.
SEGUNDO ERROR:
Incidió el Honorable Tribunal del Circuito de Apelaciones, Circuito Regional IV de Aguadilla-Mayagüez al no hacer ex-tensiva la doctrina jurisprudencial aplicable al impedimento de reclamaciones de hijos contra padres a reclamaciones de nietos contra abuelos ya que estas acciones también atentan contra la moral, orden público y política pública del Estado que vela por la unidad familiar. Certiorari, pág. 7.
Mediante Resolución de 15 de septiembre de 2000, ex-pedimos auto de certiorari. Perfeccionado el recurso, resolvemos.
t HH
Discutiremos el segundo señalamiento de error, por en-tender que luego de ello podemos disponer del asunto sin ulterior discusión.
Desde 1950 se estableció jurisprudencialmente en *96Puerto Rico que los hijos no pueden instar acciones en da-ños y perjuicios contra sus padres, cuando ello afecte la unidad familiar, la institución de la patria potestad y las relaciones paterno-filiales. En Guerra v. Ortiz, 71 D.P.R. 613 (1950), se nos planteó, por primera vez, si al aprobar una disposición tan general como lo es el Art. 1802, supra, el legislador quiso reconocer que un hijo menor de edad tiene una causa de acción contra su padre por los daños que éste le ocasionó con sus actos negligentes. Allí resolvi-mos que no existe tal causa de acción, por cuanto ello abri-ría una brecha peligrosa en la unidad familiar. Es decir, le concedimos a los padres inmunidad en pleitos incoados por sus hijos bajo el Art. 1802, supra. Señalamos, además, que la unidad familiar, la patria potestad y las relaciones pa-terno-filiales gozan de un alto interés público y social, tanto en beneficio del menor como del Estado.
Posteriormente, en Fournier v. Fournier, 78 D.P.R. 430 (1955), reconocimos la primera excepción a la norma establecida en Guerra v. Ortiz, supra. En ese caso, una hija menor, no emancipada, instó una acción en contra de su padre por los daños que éste le ocasionó al matar a su madre. Ello mediante actos delictivos, estando sus padres divorciados y la hija bajo la custodia de su madre, sin relacionarse con su padre. En esa ocasión, dictaminamos que en los casos en los cuales los padres actúen de forma delictiva, no se les concederá la referida inmunidad. A esos efectos expresamos que, al adoptar la doctrina que favorece la unidad familiar, nuestra intención no fue “enunciarla como norma absoluta, para concederle inmunidad a los padres contra acciones de los hijos basadas en culpa o negligencia, por la sola circunstancia del nexo natural que les une, sin estar justificada la inmunidad por consideraciones de or-den público”. Fournier v. Fournier, supra, pág. 432.
Allí también concluimos que, en los casos en los cuales no haya unidad familiar que proteger ni relaciones pater-no-filiales que conservar, a los padres no se les concederá *97la inmunidad que les reconocimos en Guerra v. Ortiz, supra. Sobre el particular manifestamos:
No tiene aquí justificación alguna la contención de que el re-conocerle a la hija el derecho a recobrar indemnización de su padre, que le privó de la compañía, ayuda y cuidados de la madre, sería contrario a la política pública, puesto que la uni-dad de la familia, y las relaciones paterno-filiales han desapa-recido, y como cuestión de realidad, no existían desde mucho antes de morir la madre, que estaba divorciada del padre, es-tando limitadas las relaciones de éste con la hija, que vivía con aquélla, bajo su custodia y potestad, a pasarle una pensión alimenticia para el logro de la cual, entre paréntesis, fué [sic] necesaria la intervención judicial. Fournier v. Fournier, supra, pág. 433.
En Drahus v. Nationwide Mutual Ins. Co., 104 D.P.R. 60 (1975), establecimos la segunda excepción a la inmunidad reconocida en Guerra v. Ortiz, supra. Allí, una hija demandó a la compañía de seguros de su padre, reclamándole los daños que sufrió en un accidente mientras su madre —esposa del asegurado— conducía el automóvil de éste. Resolvimos que, tratándose de una acción directa contra la compañía aseguradora, ello no constituiría una amenaza a la integridad y a la paz familiar que se quiso proteger en Guerra v. Ortiz, supra.
En Martínez v. McDougal, 133 D.P.R. 228 (1993), una hija habida fuera de matrimonio instó una acción en daños y perjuicios contra su padre reclamándole los daños que sufrió por su negativa injustificada de reconocerla. A tenor de lo resuelto en Guerra v. Ortiz, supra, negamos la exis-tencia de una causa de acción en este caso. Ello, por enten-der que tal causa de acción atentaría contra la política pú-blica de proteger y fortalecer la institución de la familia.
A los fines de incorporar en la ley lo que jurisprudencialmente habíamos resuelto, la Legislatura aprobó la Ley Núm. 193 de 6 de septiembre de 1996 (31 L.P.R.A. see. *985150),(5) mediante la cual se añadió el Art. 1810Aal Código Civil de Puerto Rico, 31 L.P.R.A. see. 5150,(6) que dispone:
Ningún hijo podrá demandar a sus padres en acciones civi-les en daños y perjuicios cuando se afecte la unidad familiar, la institución de la patria potestad y las relaciones paterno-filiales. Disponiéndose, que dicha prohibición no será absoluta y podrá ejercitarse la acción en daños y perjuicios cuando no haya unidad familiar que proteger, ni relaciones paterno-filiales que conservar.
En el presente caso, tanto el Tribunal de Primera Ins-tancia como el Tribunal de Circuito de Apelaciones resol-vieron que los peticionarios eran responsables a Juan Angel por los daños sufridos, a tenor del Art. 1805, supra. Sostuvieron que la intención del legislador, al aprobar el Art. 1810A, supra, fue limitar la doctrina sobre la unidad familiar a las reclamaciones de hijos contra padres.
h-H b-4
Dicho lo anterior, veamos las normas aplicables a la in-terpretación de las leyes y al principio de hermenéutica legal.
El Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14, dispone que cuando la ley es clara y libre de toda ambigüedad, la letra de la ley no debe ser menospreciada bajo el pretexto de cumplir con su espíritu. Morell et al. v. Ojeda et al., 151 D.P.R. 864 (2000); Santiago v. Supte. Policía de P.R., 151 D.P.R. 511 (2000).
Sin embargo, con respecto a la discreción judicial, en Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990), expresamos:
*99Los tribunales estamos autorizados a interpretar las leyes cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere. (Énfasis en el original.X7)
En cuanto a la interpretación literal de las leyes, hemos resuelto que la letra de la ley no debe seguirse ciegamente cuando ello iría en detrimento de su espíritu y fin. Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999).
Nos comentan los tratadistas Bernier y Cuevas Segarra que la regla de hermenéutica legal denominada expressio unius est exclusio alterius, que significa la mención específica de una persona o cosa implica la exclusión de otras personas o cosas, no es de aplicación universal porque su propósito principal es determinar la intención del legislador.(8) A esos fines señalan:
[C]uando esta intención surge de otra manera, no debe uti-lizarse como medio de interpretación si su aplicación está en pugna con el pensamiento del legislador. (Cita omitida.)
Hay que cuidarse de que la enumeración que haga el texto no sea sólo un simple ejemplo. (Cita omitida.) También hay que cuidarse de que ‘la exclusión no sea una inadvertencia o accidente’. No debe ser utilizada cuando su aplicación, te-niendo en cuenta la materia a la que ha de ser aplicada, conduce a incompatibilidad o injusticia. (Cita omitida.) Además, esta regla constituye únicamente una ayuda para fijar el sig-nificado de la ley y debe ceder cuando surge una intención contraria de parte del legislador. (Cita omitida.X9)
Los tribunales debemos interpretar los estatutos to-mando en consideración el propósito social que los inspiró, *100dándoles un sentido lógico a sus diversas disposiciones y supliendo posibles deficiencias cuando sea necesario. Sucn. Álvarez v. Srio. de Justicia, supra; Pueblo v. Ferreira Morales, 147 D.P.R. 238 (1998).
No obstante lo anterior, concluimos que, en el presente caso, no es necesario resolver el asunto a la luz de lo dis-puesto literalmente por el Art. 1810A del Código Civil, supra.
De una simple lectura de este artículo surge claramente que la inmunidad allí establecida sólo se le reconoció a los padres frente a reclamaciones en daños y perjuicios incoa-das por sus hijos. Sin embargo, nótese que al aprobarlo el legislador meramente se limitó a incorporar en nuestro or-denamiento jurídico la norma establecida jurisprudencial-mente por este Tribunal en 1950.
Cónsono con la intención legislativa de conservar la unidad familiar, y de la misma manera en que desde 1950 le concedimos inmunidad a los padres en pleitos de daños y perjuicios incoados por sus hijos, hoy establecemos jurisprudencialmente que la norma del Art. 1810A, supra, debe extenderse a los abuelos.
La sociedad puertorriqueña ha reconocido tradicional-mente que los abuelos son una figura esencial en la forma-ción y el desarrollo de los nietos.(10) Hoy, son muchos los abuelos que atienden y cuidan a sus nietos mientras ambos pádres trabajan en busca de unos ingresos proporcionados al costo de vida. Comúnmente, los abuelos se preocupan por la salud, la alimentación, el bienestar y la seguridad de *101sus nietos.(11) Además, se esmeran en brindarles cariño, atención y orientación. (12)
Por todo lo anterior, resolvemos que la inmunidad que establece el Art. 1810A de nuestro Código Civil, supra, co-bija a los abuelos en Puerto Rico. El papel tan fundamental que cumplen en la sociedad puertorriqueña moderna no admite otro resultado.
La inmunidad que establece el Art. 1810A de nuestro Código Civil, supra, será extensiva a los abuelos, siempre y cuando entre éstos y sus nietos exista una relación estre-cha y afectuosa, y cuando los abuelos ejerzan un rol impor-tante en la crianza de sus nietos. No será aplicable cuando no haya unidad familiar que proteger. Tal protección no será aplicable tampoco cuando los abuelos —al igual que en el caso de los padres— incurran en actos torticeros que sean intencionales o delictivos.
La relación abuelos-nietos está comprendida en el ámbito afectivo de la familia.(13) Por lo tanto, autorizar una causa de acción en daños y perjuicios contra los abuelos sin duda generaría animosidad e iría en detrimento del bienestar y la unidad de la familia puertorriqueña.
El propósito que nos mueve a extender a los abuelos la inmunidad establecida en el Art. 1810A, supra, responde a nuestra obligación, como tribunal de justicia, de fomentar *102e implementar la política pública del Estado de proteger y fortalecer la institución de la familia. Lamentablemente, cada vez más la institución familiar sufre un serio menos-cabo en perjuicio de nuestra sociedad cambiante. Es de vital interés público salvaguardar a aquellos núcleos familia-res que permanecen unidos y que sostienen relaciones afectuosas entre sus miembros.
En el presente caso, para la fecha en que ocurrieron los hechos que dieron lugar a la demanda, Juan Angel pernoc-taba en la residencia de los peticionarios, en ausencia de sus padres. Surge del expediente que, frecuentemente, Juan Ángel, su hermano y los padres de ambos visitaban a los peticionarios en Lajas, e incluso pernoctaban allí.(14) Evidentemente, para la fecha del accidente que dio lugar a la presente causa de acción, entre los peticionarios y Juan Ángel existía una relación afectuosa y estrecha. Ante tales circunstancias, entendemos que a los peticionarios les co-bija la inmunidad que establece el Art. 1810A del Código Civil de Puerto Rico, supra. Así, pues, resulta innecesario entrar a discutir el primer señalamiento de error.
Por los fundamentos esbozados, revocamos el dictamen del Tribunal de Circuito de Apelaciones y el del Tribunal de Primera Instancia y desestimamos la demanda presentada en contra de los peticionarios.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Presidente Señor Andréu García no intervino. Los Jueces Asociados Señores Rebollo López y Hernández Denton se inhibieron.

(1) Cabe señalar que el matrimonio entre la Sra. Graciela Alonso García y el Sr. José B. Ramírez Tió, padres de Juan Ángel, se disolvió nueve años después, en 1995. Desde entonces, el menor reside con su madre en San Juan, Puerto Rico.


(2) No surge de los autos que en efecto existiese una póliza de seguros que cubriese el incidente objeto de este pleito.


(3) Conforme al Art. 1805 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5144, el poseedor de un animal responde por los peijuicios que éste ocasione. Dicho pre-cepto dispone que “[e]l poseedor de un animal, o el que se sirve de él, es responsable de los peijuicios que causare, aunque se le escape o extravíe. Sólo cesará esta res-ponsabilidad en el caso de que el daño proviniera de fuerza mayor o de culpa del que lo hubiese sufrido”.


(4) El tribunal de instancia dejó pendiente de resolver el aspecto de los daños.


(5) 1996 Leyes de Puerto Rico 1097-1100.


(6) Surge del Diario de Sesiones de 21 de jumo de 1995, págs. 219-234, que, de convertirse en ley el P. de la C. 1710, éste validará la doctrina que se ha desarrollado jurisprudenciahnente con respecto a la unidad familiar.


(7) Véanse, además: Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997).


(8) R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, pág. 345.


(9) íd., pág. 346.


(10) Surge de la Exposición de Motivos de la Ley Núm. 182 de 22 de diciembre de 1997 que “[t]radicionalmente, la figura del abuelo es una que provee sosiego, solaz, protección y cuidado. ... La familia es pilar básico sobre el cual descansa la sociedad puertorriqueña y es donde el individuo establece y afirma su identidad. Mediante esta ley se reconoce que los abuelos juegan un papel importante dentro de ese núcleo que se llama familia y que éstos contribuyen grandemente al desarrollo físico, social y emocional de sus nietos”. 1997 Leyes de Puerto Rico 913-914.


(11) Los Arts. 143 y 144 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 562 y 563, le imponen a los abuelos la responsabilidad subsidiaria de alimentar a sus nietos.


(12) Con respecto al rol de los abuelos(as), la Prof. Linda Henry Elrod nos co-menta que “[s]cholars have come to recognize the important unique role that grandparents play in a child’s life.... [G]randparents can offer unconditional love without expectations and help connect the child with the past ....” (Escolio omitido.) A.H. Rutkin, Family Law and Practice, Ed. Mathew Bender, 2001, pág. 32-284.


(13) Sobre el particular, la Leda. Lissette Toro Vélez expresa:
“Los abuelos son parte integral en el núcleo de la familia puertorriqueña. En nuestra Isla, donde cada día son más los matrimonios que se divorcian, quedando los hijos, en la mayoría de los casos, bajo la custodia de la madre, éstos crecen sin el modelo del padre dentro de la familia. Es en estos momentos donde el cariño, afecto y comprensión de los abuelos para con los nietos es de vital importancia.” L. Toro Vélez, El derecho de visita de los abuelos en Puerto Rico, 33 Rev. Der. Pur. 15 (1993).


(14) Sobre este particular, el padre de Juan Ángel declaró: “[visitábamos a mis padres con frecuencia toda la familia y pernoctábamos allí, sobre todo en los fines de semana largos y en actividades familiares y participábamos todos en camaradería en unión a toda la familia.” Declaración Jurada, Apéndice, pág. 71.